DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tayobi in US Patent 8733378 in view of CN 201332765 (Guo).
Regarding Claims 1 and 3, Tayobi teaches an umbrella assembly comprising: a container (the “backpack”) having a top (toward A, see below) and a bottom (toward B); at least one shoulder strap (“the backpack’s shoulder straps” – see Column 9, lines 12-13) attached to the container and capable of harnessing the container onto the shoulders of a user; an umbrella movably connected to the container to move between a closed position (Fig. 5A on the left) and an open position (Fig. 5A on the right), the umbrella including: a fixed shaft having a vertical axis (along 422/426), an inner tube (426), and an outer tube (422), the inner tube composing the bottom half of the shaft, the outer tube having a top end and composing the top half of the shaft, the inner tube and the outer tube each having a diameter, the diameter of the inner tube being smaller than the diameter of the outer tube such that the inner tube may be slidably nested in the outer tube; a stretcher frame having a hub (508) slidably connected to the shaft and a plurality of ribs (C) connected to the hub, each rib of the plurality of ribs having a tip (the outer end); and a canopy (‘the canopy”) attached to the plurality of ribs of the stretcher frame, wherein, in the closed position, the stretcher frame and the canopy have a V-shaped, cone arrangement with the tips of each of the plurality of ribs being proximate the vertical axis of the fixed shaft, wherein, in the open position, the umbrella has a peak at a central point of the stretcher frame, wherein, when the umbrella moves from the closed position to the open position, the inner tube and the outer tube slide relative to each other, the hub slides upward toward the top end of the outer tube, the canopy and the ribs expand radially outwards and downwards from the V-shaped, cone arrangement and away from the vertical axis of the fixed shaft, and the tips of each of the plurality of ribs move downwards and away from the vertical axis of the fixed shaft, and wherein, when the umbrella moves from the open position to the closed position, the inner tube of the shaft slides into the outer tube of the shaft, the hub slides downward away from the top end of the outer tube, the canopy and the ribs contract inwards and upwards to form the V-shaped, cone arrangement and towards the vertical axis of the fixed shaft, and the tips of each of the plurality of ribs moves upwards and towards the vertical axis of the fixed shaft.


    PNG
    media_image1.png
    557
    425
    media_image1.png
    Greyscale

Tayobi is silent on the use of a rotating device. Guo teaches an umbrella including a peak (2) and a rotating device in the form of a windmill (11) mounted on the peak of the umbrella, wherein, when the umbrella is in the open position, the rotating device is capable of being rotated by wind to generate electricity; and an electrical generator connected to the rotating device such that, when the rotating device is rotated by wind, the electrical generator generates electricity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tayobi by adding a rotating device and generator as taught by Guo in order to provide clean energy for the user.
Regarding Claim 4, Tayobi, as modified, teaches a motor (105) the motor being configured to move the umbrella between the open position and the closed position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power provided by the rotating device to power the motor of Tayobi by electrically connecting the motor to the electrical generator and configuring it to be powered by the electricity generated by the electrical generator in order to utilize the power generated.
Regarding Claim 5, Tayobi, as modified, teaches a receiver (buttons 108) configured to receive a plurality of user inputs including an open command and a close command; and a controller (the “handheld device”) communicatively coupled to the receiver and configured to control the motor such that (i) when the receiver receives the open command, the controller operates the motor to move the umbrella from the closed position to the open position, and (ii) when the receiver receives the close command, the controller operates the motor to move the umbrella from the open position to the closed position.
Regarding Claim 6, Tayobi, as modified, teaches a receiver (108) configured to receive at least one user input; and a controller (the “handheld device”) communicatively coupled to the receiver and configured to control an aspect of the umbrella assembly in response to an input received by the receiver.
Regarding Claim 9, Tayobi, as modified, teaches that the receiver is configured to receive the at least one user input using a wireless communication protocol (such as when a “remote or handheld device” is used).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tayobi, as modified, as applied to claim 6 above, and further in view of Thode in US Publication 2007/0189002. Tayobi, as modified, is silent on the use of a lighting mechanism. Thode teaches an umbrella with a canopy including a lighting mechanism (110), and a receiver (305) configured to receive at least one user input including a lights command; and a controller (112) communicatively coupled to the receiver such that when the receiver receives the lights command, the controller activates or deactivates at least one lighting mechanism. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tayobi by adding a first lighting mechanism as taught by Thode in order to provide light under the umbrella for the user. 
Claims 10, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tayobi in US Patent 8733378 in view of Thode in US Publication 2007/0189002 and Smithing in US Patent 1166272.
Regarding Claim 10, 13-16, and 19, Tayobi teaches an umbrella assembly comprising: a container (the “backpack”) having a top (toward A) and a bottom (toward B); at least one shoulder strap (“the backpack’s shoulder straps” – see Column 9, lines 12-13) attached to the container and capable of harnessing the container onto the shoulders of a user; an umbrella movably connected to the container to move between a closed position (Fig. 5A on the left) and an open position (Fig. 5A on the right), the umbrella including: a fixed shaft having a vertical axis (along 422/426), an inner tube (426), and an outer tube (422), the inner tube composing the bottom half of the shaft, the outer tube having a top end and composing the top half of the shaft, the inner tube and the outer tube each having a diameter, the diameter of the inner tube being smaller than the diameter of the outer tube such that the inner tube may be slidably nested in the outer tube; a stretcher frame having a hub (508) slidably connected to the shaft and a plurality of ribs (C) connected to the hub, each rib of the plurality of ribs having a tip (the outer end); and a canopy (‘the canopy”) attached to the plurality of ribs of the stretcher frame, the canopy having a perimeter, a top side, and a bottom side (a canopy will inherently have a perimeter, top and bottom sides), wherein, in the closed position, the stretcher frame and the canopy have a V-shaped, cone arrangement with the tips of each of the plurality of ribs being proximate the vertical axis of the fixed shaft, wherein, in the open position, the umbrella has a peak at a central point of the stretcher frame, wherein, when the umbrella moves from the closed position to the open position, the inner tube and the outer tube slide relative to each other, the hub slides upward toward the top end of the outer tube, the canopy and the ribs expand radially outwards and downwards from the V-shaped, cone arrangement and away from the vertical axis of the fixed shaft, and the tips of each of the plurality of ribs move downwards and away from the vertical axis of the fixed shaft, and wherein, when the umbrella moves from the open position to the closed position, the inner tube of the shaft slides into the outer tube of the shaft, the hub slides downward away from the top end of the outer tube, the canopy and the ribs contract inwards and upwards to form the V-shaped, cone arrangement and towards the vertical axis of the fixed shaft, and the tips of each of the plurality of ribs moves upwards and towards the vertical axis of the fixed shaft.
Tayobi is silent on the use of lighting mechanisms. Thode teaches an umbrella with a canopy including a first lighting mechanism (110) fixed on the bottom side of the canopy, wherein the first lighting mechanism includes a plurality of lights (each wire 110) that are spaced along at least one of the plurality of ribs and the first lighting mechanism is an electroluminescent wire. Thode further teaches a receiver (305) configured to receive at least one user input including a lights command; and a controller (112) communicatively coupled to the receiver such that when the receiver receives the lights command, the controller activates or deactivates at least one lighting mechanism. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tayobi by adding a first lighting mechanism as taught by Thode in order to provide light under the umbrella for the user. 
Tayobi, as modified, is silent on the use of second or third lighting mechanisms. Smithing teaches an umbrella with a second lighting mechanism (40) fixed on the perimeter of the canopy including a plurality of lights that are spaced on the full perimeter of the canopy and a third lighting mechanism (48) fixed on the top side of the canopy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tayobi, as modified, by adding second and third lighting mechanisms as taught by Smithing in order to make the user more visible to others at night.
Regarding Claim 17, Tayobi, as modified, teaches a receiver (buttons 108) configured to receive a plurality of user inputs including an open command and a close command; and a controller (the “handheld device”) communicatively coupled to the receiver and configured to control the umbrella such that (i) when the receiver receives the open command, the controller moves the umbrella from the closed position to the open position, and (ii) when the receiver receives the close command, the controller controls moving the umbrella from the open position to the closed position.
Regarding Claim 20, Tayobi, as modified, teaches a receiver (108) configured to receive at least one user input using a wireless communication protocol (such as when a “remote or handheld device” is used); and a controller (the “handheld device”) communicatively coupled to the receiver and configured to control an aspect of the umbrella assembly in response to an input received by the receiver.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tayobi, as modified, as applied to claim 10 above, and further in view of CN 201332765 (Guo). Tayobi is silent on the use of a rotating device. Guo teaches an umbrella including a rotating device (11) capable of being rotated by wind to generate electricity; and an electrical generator connected to the rotating device such that, when the rotating device is rotated by wind, the electrical generator generates electricity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tayobi by adding a rotating device and generator as taught by Guo in order to provide clean energy for the user and to use the energy generated by the device to power the lighting mechanisms in order to prevent the use of batteries.
Allowable Subject Matter
Claims 2, 7, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636